Wyly, J.
The defendant has appealed from a judgment condemning him to pay the amount of damages claimed by the plaintiff for failing to deliver the twenty-five barrels of alcohol and the forty barrels of whisky which the defendant sold to the plaintiff on the tenth day of December, 1804, “to arrive,” and to be delivered, as the plaintiff alleges, in fifteen days.
From the evidence we are satisfied that the judgment appealed from is correct, and the defendant should pay the damages occasioned by the unjustifiable violation of Ms contract.
For the reasons assigned in the written opinion of the learned judge a quo, it is ordered that Ms judgment be affirmed, with costs.